Gillespie, J.
Ollie Dubose, Sr., and his wife, Lula Mae Dubose, filed their original bill of complaint against Lamar Lane and his wife, Pearl Lane, for the cancellation of a deed, contending that at most the deed was but additional security for a loan, and making various and sundry other averments.
The chancellor sustained the bill of complaint and found that while there was no fraud on the part of the defendants, the complainants never had any intention of conveying their property by deed to defendants, and that under all the circumstances the deed should be cancelled as having been given for the purpose of securing an indebtedness, the indebtedness having been paid in full by the complainants.
The complainants were illiterate, and most of the evidence in their behalf was undisputed. The purported deed was obtained for a small fraction of the value of the land purportedly conveyed. The actions of the parties subsequent to the deed for a period of five or six years strongly indicated that both parties had treated the instrument as a security device rather than as a conveyance of land. The chancellor was amply justified in entering a decree cancelling the deed.
 A careful reading of the record and study of the contentions of the parties reveals no error upon which this Court could justify a reversal.
Affirmed.
*428' Lee, C. J., and Ethridge, Patterson and Inzer, JJ., concur.